          Case 2:20-cr-00819-AM Document 37 Filed 06/23/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS                                   JUN 23
                                                                                             2020
                            DEL RIO DIVISION
UNITED STATES OF AMERICA                        §
                                                §      CRIMINAL NO:
vs.                                             §      DR:20-CR-008 19(2)-AM
                                                §
(2) ARACELY KARINA TONCHE                       §


                         ORDER SETTING SENTENCING
       IT IS HEREBY ORDERED that the above entitled and numbered case is set for
SENTENCING in Courtroom 1, on the 2nd floor, U.S. Courthouse, 111 E. Broadway, Del Rio,
TX, on Friday, November 13, 2020 at 09:00 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 23rd day of June, 2020.




                                                A IA MOSES
                                                UNITED STATES DISTRICT JUDGE
